Citation Nr: 0211900	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper abdominal 
disorder secondary to Agent Orange exposure.

2.  Entitlement to service connection for an esophageal 
disorder secondary to Agent Orange exposure.

3.  Entitlement to service connection for a kidney disorder 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for weight loss 
secondary to Agent Orange exposure.

5.  Entitlement to service connection for a skin 
disorder/chloracne secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office.  That 
decision denied service connection for an upper abdominal 
disorder, an esophageal disorder, a kidney disorder, weight 
loss, and a skin disorder/chloracne secondary to Agent Orange 
exposure.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  There is no competent medical evidence of current 
diagnoses related to an upper abdominal disorder, an 
esophageal disorder, a kidney disorder, weight loss or a skin 
disorder/chloracne.

CONCLUSIONS OF LAW

1.  An upper abdominal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  An esophageal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

4.  Weight loss was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

5.  A skin disorder/chloracne was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board notes that treatment records for several private 
physicians identified by the veteran are not of record.  
However, the RO sent letters to all the healthcare providers 
identified by the veteran requesting copies of the veteran's 
records.  Two letters were returned to the RO as 
undeliverable.  The RO informed the veteran, in an August 
1998 letter, that the letters had been returned.  In 
addition, the RO informed the veteran that if he wished those 
records to be used in his claim he should either obtain the 
records himself or furnish the RO with a current address for 
the provider.  The veteran did not respond to this request.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a November 1984 VA Agent Orange examination 
report, and private treatment notes from 1991 and 1992, and a 
VA examination report dated February 1998.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
evaluated several times during service for nocturia.  
Clinical tests were negative for any genitourinary disease.  
A December 1965 treatment note indicated he was treated for 
gastritis.  No notes were made regarding complaints related 
to or treatment for an upper abdominal disorder, an 
esophageal disorder, a kidney disorder, weight loss or a skin 
disorder/chloracne on the September 1967 separation 
examination report.

VA administered an Agent Orange examination in November 1984.  
At that time the veteran was noted as being asymptomatic with 
regard to any complaints.  No diseases were found.

A May 1991 private treatment note indicated that the veteran 
was seen for complaints unrelated to his claimed conditions.  
He was noted to have frequent indigestion.  His abdomen was 
non-tender to palpation.  The treatment note also noted a 
history of nocturia and urinary tract infections.

A July 1992 treatment note indicated that he was being seen 
for a neurosurgical consult.  The neurosurgeon referred the 
veteran for an internal medicine work up.  A treatment note, 
dated later in July 1992, indicated that the veteran's 
internal medicine work up was negative.  The Board notes that 
the RO attempted to obtain the internal medicine treatment 
records.  As noted earlier in this decision, the RO was 
unable to obtain the records and the veteran did not respond 
to letters requesting his assistance in obtaining them.

A February 1998 VA examination report indicated that the 
veteran was evaluated for a claimed skin condition, such as 
chloracne, upper abdominal discomfort, an esophageal 
condition, weight loss and a kidney condition.  The examiner 
reviewed the veteran's claims file.  The examiner noted that 
the veteran was vague when he was asked specific questions 
regarding his medical history.  Regarding his abdominal 
condition, he reported feeling bloated at times.  He also 
indicated there were certain foods he could not eat.  The 
veteran also reported that he weighed about 180 pounds in 
high school when he was playing football.  Since that time, 
he stated his average weight has been about 160 pounds.  The 
veteran claimed he had nocturia one or two times a night.  
The examiner noted that he found no records indicating that 
the veteran had been treated for any of his reported 
conditions.

On examination, the veteran was well developed and well 
nourished.  He did not appear acutely or chronically ill.  
Examination of the skin revealed hyperpigmentation in the 
right axillary area, which was noted to be congenital.  
Examination of the face revealed a very small area of papules 
over the chin area, but there were no pustules or any 
significant cysts.  The abdominal exam was essentially 
negative except for perhaps slight epigastric tenderness.  
The examiner diagnosed the veteran with very mild acne 
lesions on the chin, but no evidence of chronic chloracne.  
He also indicated that the physical examination for the 
stomach condition claimed by the veteran was essentially 
negative.  An upper GI and small bowel series were conducted 
in conjunction with the VA examination, which were normal.  
The examiner noted that the veteran was evaluated for 
nocturia in service.  An IV pyelogram and urine cultures, 
taken at the time of the VA examination, were negative.  The 
examiner went on to note that the veteran still complained of 
nocturia, one or two times a night, of unknown etiology.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for an upper 
abdominal disorder, an esophageal disorder, a kidney 
disorder, weight loss and a skin disorder/chloracne.  The 
reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In the instant case, there is no competent medical evidence 
that the veteran has any current disabilities related to his 
claimed conditions.  The Board notes that the veteran was 
evaluated in service for nocturia.  However, the February 
1998 VA examination report noted that the IV pyelogram and 
urine cultures were negative.  At most, the examiner noted a 
complaint of nocturia with unknown etiology.  The February 
1998 VA examination report is otherwise negative for 
diagnoses related to the veteran's complaints.  
Gastrointestinal examinations were normal.  No diagnosis was 
made relating the veteran's complaint of weight loss to any 
disorder, and, although the veteran was noted to have some 
mild acne on his chin, there was no evidence of chronic 
chloracne at the examination.  In addition, the report from 
the November 1984 Agent Orange examination indicated that no 
diseases were found at the time.  The private treatment notes 
of record are negative for any diagnosis related to the 
veteran's claimed conditions.  In the absence of a current 
disability, as defined by governing law, the claims must be 
denied.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (A claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.).   

Although the veteran is competent to report his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet. App. 91 (1993), that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.

In this, and in other cases that involve the issue of medical 
diagnosis/causation, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
probative medical evidence of record, that is, the February 
1998 VA examination report, the November 1984 Agent Orange 
examination report and the 1991 and 1992 private treatment 
records, does not demonstrate any current disabilities.  
Therefore, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence of 
record is against the claims for service connection for an 
upper abdominal disorder, an esophageal disorder, a kidney 
disorder, weight loss and a skin condition/chloracne.


ORDER

Service connection for an upper abdominal disorder is denied.

Service connection for an esophageal disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for weight loss is denied.

Service connection for a skin disorder/chloracne is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

